Kl Juez Asociado Señor Wole,
emitió la opinión del tribunal.
José Águedo Boscana solicitó de la Corte de Distrito de Ponce un auto de certiorari contra el alcalde de dicba ciu-dad, Guillermo Vivas Valdivieso. Por lo menos este último es mencionado como demandado en la petición. El objeto del auto era impedir que se efectuara una subasta pública, la que iba a llevarse a cabo en la oficina del alcalde por' virtud de una resolución (sic) de dicho alcalde ordenando una subasta 'pública para la construcción de un malecón de con-*686ereto armado. Cuando la petición fue presentada a la Corte de Distrito de Ponce, ésta se negó a expedir el auto. Por consiguiente, el Alcalde de Ponce nunca compareció ni se de-fendió en el litigio. El allí peticionario apeló de la orden de la corte rehusando expedir el auto. La apelación fue no-tificada al alcalde. El abogado que se suponía representar al alcalde, certificó la corrección de la transcripción de autos. Ninguna de las partes compareció durante la vista del caso y el alcalde, como supuesto apelado, no ha radicado alegato alguno.
Al principio estuvimos algo inclinados a creer que el le-trado del alcalde tenía el deber de comparecer y defenderse en este litigio, pero hemos resuelto finalmente que tal deber, de existir, no era imperioso.
En primer lugar dudamos que esta corte tenga jurisdic-ción, ya que no hubo controversia alguna en la corte inferior. El alcalde nunca fué parte en el litigio y una apelación pre-supone una controversia entre dos partes. El medio ade-cuado posible hubiese sido solicitar de esta corte la expedi-ción de un auto qua mandamus, obligando a la corte de dis-trito a conocer del caso. Es cierto que a una persona no debe obligársele a defenderse en una corte de apelaciones cuando ella nunca ha estado en la corte inferior. Tenemos idea de que la negativa a expedir autos de certiorari, al igual que la negativa a expedir autos de habeas corpus, no es revisable.
De todos modos, el apelante no nos ha dejado satisfechos de que la corte debió haber librado el auto de certiorari, ya fuere clásico o de cualquiera otra clase. En este caso no se trataba directamente de impugnar, por virtud del artículo 65 de la Ley Municipal, las actuaciones de la asamblea municipal.
Bajo estas circunstancias, aunque podríamos confirmar ia sentencia, hemos resuelto desestimar la apelación.